Exhibit 10.2
 
THIS WARRANT AND THE UNDERLYING SHARES OF COMMON STOCK HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY
OTHER SECURITIES LAWS, HAVE BEEN TAKEN FOR INVESTMENT, AND MAY NOT BE SOLD OR
TRANSFERRED OR OFFERED FOR SALE OR TRANSFER UNLESS A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS WITH RESPECT TO
SUCH SHARES OF COMMON STOCK IS THEN IN EFFECT, OR IN THE OPINION OF COUNSEL
(WHICH OPINION IS REASONABLY SATISFACTORY TO THE ISSUER OF THESE SHARES OF
COMMON STOCK), SUCH REGISTRATION UNDER THE SECURITIES ACT AND OTHER APPLICABLE
SECURITIES LAWS IS NOT REQUIRED.
 
Date:  September 26, 2013
   

WOUND MANAGEMENT TECHNOLOGIES, INC.
 
(Organized under the laws of the State of Texas)
 
WARRANT FOR THE PURCHASE OF SHARES OF COMMON STOCK
 
THIS IS TO CERTIFY that, for value received, WELLENTERPRISES USA, LLC, a Florida
limited liability company and its assigns (collectively, the “Holder”), is
entitled to purchase, subject to the terms and conditions hereinafter set forth,
up to a number of shares (the “Shares”) of common stock, par value $0.001 per
share (the “Common Stock”), of WOUND MANAGEMENT TECHNOLOGIES, INC., a Texas
corporation (the “Company”), equal to the lesser of (a) four and nine-tenths
percent (4.9%) of the Fully-Diluted Common Stock (as defined below) at the time
of exercise of this Warrant, or (b) 4,500,000, at a purchase price of $0.06 per
Share (the “Exercise Price”), subject to adjustment as provided below, and to
receive certificate(s) for the Shares so purchased.  This Warrant for the
Purchase of Shares of Common Stock (this “Warrant”) is issued in connection with
that certain Shipping and Consulting  Agreement, of even date herewith, by and
between an Affiliate of Holder and the Company (the “Consulting Agreement”).
 
1. Definitions.  As used herein, the following terms shall have the following
meanings:
 
“Affiliate” means, with respect to any person, any other person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such person.  For purposes of this definition,
“control,” “controlled by” and “under common control with,” as applied to any
person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of that person, whether
through the ownership of voting securities, by contract or otherwise.  In
addition, an “Affiliate” of Holder shall specifically include each of the
members of Holder and each of the members and/or equity holders of the members
of Holder.
 
“Business Day” shall mean any day other than: (i) Saturday or Sunday or (ii) a
legal holiday on which banks in the State of Texas are authorized to be closed
for business.
 
1

--------------------------------------------------------------------------------

 
“Common Stock Equivalents” means all rights, warrants, options (including,
without limitation, any options or other securities issued under any plan of the
Company), convertible securities, interests, indebtedness, exchangeable
securities, or other rights, exercisable for or convertible into, directly or
indirectly, Common Stock or other capital stock of the Company and securities
convertible for or exchangeable into shares of Common Stock or other capital
stock of the Company, whether at the time of issuance, upon the passage of time
or upon the occurrence of some future event.
 
“Fully-Diluted Common Stock” means, at any time, the then outstanding shares of
Common Stock plus all shares of capital stock of the Company issuable, whether
at such time, upon the passage of time or upon the occurrence of some future
event, upon the exercise, conversion or exchange of all then outstanding Common
Stock Equivalents.
 
2. Exercise Period and Vesting.  The exercise period is the period beginning on
the date of this Warrant (the “Issuance Date”) and ending at 5:00 p.m., Dallas,
Texas time, on the later of (a) September 30, 2018  (the “Exercise
Period”).  This Warrant is vested in full as of the Issuance Date.  This Warrant
will terminate automatically and immediately upon the expiration of the Exercise
Period.  The Company represents and warrants to Holder that the Company
currently has reserved, and will have reserved during the entire term of the
Exercise Period, sufficient shares of Common Stock in order to allow for the
exercise in full of this Warrant by Holder at any time during the Exercise
Period, and the Company will cause a sufficient number of shares of Common Stock
to always be reserved for the exercise in full of this Warrant during the
Exercise Period.
 
3. Exercise of Warrant.
 
(a) Exercise of the purchase rights represented by this Warrant may be made at
any time or times on or during the Exercise Period by delivery to the Company
(or such other office or agency of the Company as it may designate by notice in
writing to the registered Holder at the address of such Holder appearing on the
books of the Company) of a duly executed facsimile copy of the Notice of
Exercise in the form attached hereto as Exhibit A (the “Notice of Exercise”);
provided, however, within five (5) Business Days of the date said Notice of
Exercise is delivered to the Company, the Holder shall have surrendered this
Warrant to the Company, and the Company shall have received payment of the
aggregate Exercise Price of the Shares thereby purchased by wire transfer or
cashier’s check drawn on a United States bank.  Certificates for Shares
purchased hereunder shall be delivered to the Holder no later than three (3)
Business Days after the delivery to the Company of the Notice of Exercise,
surrender of this Warrant and payment of the aggregate Exercise Price as set
forth above (“Shares Delivery Date”).
 
(b) If this Warrant shall have been exercised in part, then the Company shall,
within ten (10) days after such exercise, deliver to Holder a new Warrant
evidencing the rights of Holder to purchase the unpurchased Shares called for by
this Warrant, which new Warrant shall in all other respects be identical with
this Warrant.

 
2

--------------------------------------------------------------------------------

 
 
4. Transferability and Exchange.
 
(a) This Warrant, and the Shares, may not be sold, transferred, pledged or
hypothecated without (i) the prior written approval of the Company, and (ii) the
Company having received an opinion of counsel, or other evidence reasonably
satisfactory to it, that such transfer is not in violation of the Securities Act
or any applicable state securities laws.  Subject to the satisfaction of the
aforesaid condition, this Warrant and the Shares shall be transferable from time
to time by the Holder to Affiliates (as defined below) of Holder upon written
notice to the Company.  In addition to the conditions above, any other sale,
assignment, pledge, or other transfer of this Warrant (including by merger or
operation of law, which shall be deemed to be an assignment), shall require the
prior written consent of the Company.  If this Warrant is transferred, in whole
or in part, in accordance with the provisions above, the Company shall, upon
surrender of this Warrant to the Company, deliver to each transferee a Warrant
evidencing the rights of such transferee to purchase the number of Shares that
such transferee is entitled to purchase pursuant to such transfer.  The Company
may place a legend similar to the legend at the top of this Warrant on any
replacement Warrant and on each certificate representing the Shares issuable
upon exercise of this Warrant or any replacement Warrants.  Only a registered
Holder may enforce the provisions of this Warrant against the Company.  A
transferee of the original registered Holder becomes a registered Holder only
upon delivery to the Company of the original Warrant and an original Assignment,
substantially in the form set forth in Exhibit B attached hereto, together with
funds sufficient to pay related transfer taxes (if any).  This Warrant is
exchangeable upon its surrender by the Holder to the Company for new Warrants of
like tenor and date representing in the aggregate the right to purchase the
number of shares purchasable hereunder, each of such new Warrants to represent
the right to purchase such number of shares as may be designated by the Holder
at the time of such surrender.
 
4. Adjustments to Exercise Price.  The Exercise Price is subject to adjustment
from time to time upon the occurrence of any of the events specified in this
Section 5.  For the purpose of this Section 5, “Common Shares” means shares of
Common Stock and other capital stock of the Company, however designated, which
have the right to participate in any dividends or distributions of the Company,
now or hereafter created.
 
(a) In case the Company shall (i) make a distribution in Common Shares or other
securities, (ii) subdivide its outstanding Common Shares into a greater number
of Common Shares, (iii) combine its outstanding Common Shares into a smaller
number of Common Shares, or (iv) issue by reclassification of its Common Shares
or other securities of the Company, then the Exercise Price in effect at the
time of any event specified above shall be appropriately adjusted (increased or
decreased) to reflect such event such that the aggregate Exercise Price payable
for all Shares purchasable hereunder shall not change as a result of such event
(but the Exercise Price for a single share of Common Stock may change as a
result thereof).
 
3

--------------------------------------------------------------------------------

 
(b) Notwithstanding any provision herein to the contrary, no adjustment in the
Exercise Price shall be required unless such adjustment would require an
increase or decrease of at least 1% in the Exercise Price; provided, however,
that any adjustments which by reason of this subsection (b) are not required to
be made shall be carried forward and taken into account in any subsequent
adjustment.  All calculations under this Section 5 shall be made to the nearest
cent or the nearest one-hundredth of a share, as the case may be.
 
(c) In the event that at any time, as a result of an adjustment made pursuant to
subsection (a) above, the Holder of any Warrant thereafter exercised shall
become entitled to receive any securities of the Company other than Shares,
thereafter the number of such other securities so receivable upon exercise of
any Warrant shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to
Shares contained in this Section 5, and the other provisions of this Warrant
shall apply on like terms to any such other securities.
 
(d) If the Company merges or consolidates into or with another entity, or if
another entity merges into or with the Company (excluding such a merger in which
the Company is the surviving or continuing entity and which does not result in
any reclassification, conversion, exchange, or cancellation of the outstanding
shares of Common Stock), or if all or substantially all of the assets or
business of the Company are sold or transferred to another entity or person
(each, a “Transaction”), and (2) as a result thereof, the Holder will be
receiving at least an amount equal to the then applicable Exercise Price per
Share, then the Company shall have the right to require that the Holder of the
Warrant exercise the purchase rights represented by this Warrant in accordance
with Section 3 immediately before the Transaction.  If the Company does not so
require exercise of the Warrant, then as a condition to such Transaction, lawful
and adequate provision shall be made whereby the Holder shall have the right
from and after the Transaction to receive, upon exercise of this Warrant and
upon the terms and conditions specified herein and in lieu of the Shares that
would have been issuable if this Warrant had been exercised immediately before
the Transaction, such units, stock, securities, or assets as the Holder would
have owned immediately after the Transaction if the Holder had exercised this
Warrant immediately before the effective date of the Transaction.
 
5. Status of Shares.  The Company covenants and agrees that all Shares purchased
upon the exercise of this Warrant will be fully paid and nonassessable and free
from all taxes, liens and charges with respect to the purchase thereof
hereunder.
 
6. No Impairment.  The Company shall not, by amendment of its Certificate of
Incorporation or Bylaws, or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed by it hereunder, but shall at all times in
good faith assist in the carrying out of all the provisions of this Warrant and
in the taking of all such action as may reasonably be requested by the Holder in
order to protect the exercise rights of the Holder against dilution or other
impairment, consistent with the tenor and purpose of this Warrant.
 
4

--------------------------------------------------------------------------------

 
7. Notices to Holder.
 
(a) Upon any adjustment of the Exercise Price pursuant to Section 5 above, the
Company shall promptly thereafter cause to be given to the Holder written notice
of such adjustment.  Such notice shall include the Exercise Price (and/or the
number of Shares purchasable upon the exercise of this Warrant) after such
adjustment, and shall set forth in reasonable detail the Company’s method of
calculation and the facts upon which such calculations were based.  Where
appropriate, such notice shall be given in advance and included as a part of any
notice required to be given under the other provisions of this Section 8.
 
(b) In the event of (i) any Transaction, (ii) any fixing by the Company of a
record date with respect to the holders of any class of securities of the
Company for the purpose of determining which of such holders are entitled to
dividends, distributions, or any rights to subscribe for, purchase or otherwise
acquire any shares of capital stock of any class or any other securities or
property, or to receive any other right, (iii) any capital reorganization of the
Company, or reclassification or recapitalization of the securities of the
Company or any transfer of all or substantially all of the assets or business of
the Company to, or consolidation or merger of the Company with or into, any
other entity or person, or (iv) any voluntary or involuntary dissolution or
winding up of the Company, (v) then and in each such event the Company will give
the Holder a written notice specifying, as the case may be (1) the record date
for the purpose of such distribution or right, and stating the amount and
character of such distribution or right; or (2) the date on which any such
Transaction, reorganization, reclassification, recapitalization, transfer,
consolidation, merger, conveyance, dissolution, liquidation, or winding up is to
take place and the time, if any is to be fixed, as of which the holders of
Common Stock (or such capital stock or securities receivable upon the exercise
of this Warrant) shall be entitled to exchange their Common Stock (or such other
stock securities) for securities or other property deliverable upon such
event.  Any such notice shall be given at least fourteen (14) days prior to the
earliest date therein specified.
 
(c) The parties hereto acknowledge and agree that in granting Holder the rights
under this Warrant to acquire four and nine-tenths percent (4.90%) of the Common
Stock of Company, Holder is consciously avoiding the reporting requirements
required under Section 13(d) and 13(g) of the United States Securities and
Exchange Act of 1934 (the “Securities Exchange Act”) and that avoiding such
reporting requirements is a material condition to Holder entering into this
Agreement.  Prior to taking any action that would subject Holder to the
reporting requirements set forth in Section 13(d) or Section 13(g) of the
Securities Exchange Act, Company will provide Holder with sixty (60) days
written notice prior to taking such action so as to allow Holder to take such
actions as Holder may deem necessary or appropriate to avoid such reporting
requirements.
 
5

--------------------------------------------------------------------------------

 
8. Holder Not Deemed a Stockholder; Limitations on Liability.   Prior to the
issuance to Holder of any Common Stock to which Holder is then entitled to
receive upon a due exercise of all or any portion of this Warrant, Holder shall
not be entitled to vote or receive dividends, and shall not be deemed the holder
of shares of capital stock of Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon Holder any of the rights
of a stockholder of Company or any right to vote, give or withhold consent to
any corporate action, receive notice of meetings, receive dividends or
subscription rights, or otherwise.  In addition, nothing contained in this
Warrant shall be construed as imposing any liabilities on Holder to purchase any
securities or as a stockholder of Company, whether such liabilities are asserted
by Company or by creditors of Company.  Notwithstanding the foregoing, Company
shall provide Holder with copies of the same notices and other information given
to the stockholders of Company generally, contemporaneously with the giving
thereof to the stockholders.
 
9. Additional Covenants of the Company.  The Company shall not, by amendment of
its Articles of Incorporation or Bylaws or through any reorganization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities, or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant.  Without limiting the generality of the
foregoing, the Company will take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Shares, and to protect the exercise rights of the Holder
against dilution or other impairment, consistent with the tenor and purpose of
this Warrant.
 
10. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the Company, the Holder and their respective successors and
permitted assigns.
 
11. Notices.  The Company agrees to maintain a ledger of the ownership of this
Warrant (the “Ledger”).  Any notice hereunder shall be given by registered or
certified mail if to the Company, at its principal executive office and, if to
the Holder, to its address shown in the Ledger of the Company; provided,
however, that the Holder may at any time on three (3) days written notice to the
Company designate or substitute another address where notice is to be
given.  Notice shall be deemed given and received after a certified or
registered letter, properly addressed with postage prepaid, is deposited in the
U.S. mail.
 
12. Holder Representations. With respect to this Warrant, as of the date of the
Warrant, Holder hereby represents and warrants to the Company as follows:
 
(a) it has sufficient knowledge and experience in investing in companies similar
to the Company in terms of the Company’s state of development so as to be able
to evaluate the risks and merits of its investment in the Company and the
speculative nature thereof and it is able financially to bear the risks of the
entire loss thereof;
 
(b) it has had an opportunity to discuss the Company’s business, management and
financial affairs with the Company’s management;
 
(c) this Warrant are being acquired for its own account for the purpose of
investment and not with a view to or for sale in connection with any
distribution thereof; and
 
(d) it understands that (i) this Warrant (and any shares issuable upon the
exercise hereof) have not been registered under the Securities Act by reason of
their issuance in a transaction exempt from the registration requirements of the
Securities Act pursuant to Section 4(2) thereof or Rule 504, 505 or 506 of
Regulation D promulgated under the Securities Act, (ii) this Warrant (and any
shares issuable upon the exercise hereof) may be required to be held
indefinitely unless a subsequent disposition thereof is registered under the
Securities Act and applicable state securities law or is exempt from such
registration, (iii) this Warrant will bear a legend to such effect, (iv) the
Company will make a notation on its transfer books to such effect, and (v) this
Warrant has not been registered under applicable state securities law by reason
of their issuance in a transaction exempt from the registration requirements
thereof.
 
6

--------------------------------------------------------------------------------

 
13. Severability.  Every provision of this Warrant is intended to be severable.
If any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the remainder of this Warrant.
 
14. Amendment.  The terms and provisions of this Warrant may not be modified,
amended or terminated without the prior written consent of the Holder and the
Company.
 
15. Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of Texas, without giving effect to the
principles of choice of laws thereof.
 
16. Attorneys’ Fees.  In any action or proceeding brought to enforce any
provision of this Warrant, the prevailing party shall be entitled to recover
reasonable attorneys’ fees in addition to its costs and expenses and any other
available remedy.
 
17.  Entire Agreement.  This Warrant and the Consulting Agreement (including the
Exhibits attached hereto and thereto) together constitute the entire
understanding between the Company and the Holder with respect to the subject
matter hereof, and supersedes all prior negotiations, discussions, agreements
and understandings relating to such subject matter.
 
18. Opportunity to Consult.  Each party acknowledges it had the opportunity to
consult and have the advice of independent legal counsel in connection with the
execution and delivery of this Warrant.
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the date first set forth above.
 
WOUND MANAGEMENT TECHNOLOGIES, INC.
       
By:
/s/ Robert Lutz, Jr.     Robert Lutz, Jr.    
Chief Executive Officer
       

 
7
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
Notice of Exercise
 
To:           Wound Management Technologies, Inc.
 
The undersigned, the Holder of the attached Warrant For The Purchase Of Shares
Of Common Stock, dated September ______, 2013, issued by Wound Management
Technologies, Inc., a Texas corporation (the “Company”), to WellEnterprises USA,
LLC, a Florida limited liability company (the “Warrant”), hereby irrevocably
elects to exercise the purchase right represented by the Warrant for, and to
purchase thereunder, _______ Shares (as such term is defined in the Warrant).
The undersigned has included with this Notice of Exercise the purchase price of
such Shares in full.
 
The undersigned hereby requests that the Certificate(s) for such securities be
issued in the name(s) and delivered to the address(es) as follows:
 
 

Name:                          Address:                          Social Security
Number:                        Deliver to:                         Address:     
                                 



 
If the foregoing subscription evidences an exercise of the Warrant to purchase
fewer than all of the Shares (or other securities or property) to which the
undersigned is entitled under the Warrant, please issue a new Warrant, of like
tenor, for the remaining portion of the Warrant (or other securities or
property) in the name(s), and deliver the same to the address(es) as follows:
 
Dated: ___________________.
 
 

If undersigned is an individual:  If undersigned is an entity:   (Print Name of
Entity)                                         By:                   By:      
            Printed:                  Name:                  Address:           
    Title:                                                                     
  Address:                                                                     
                                                                  (SS # of
Holder)             (TIN of Holder)            

 
A-1
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
Assignment Form
 
(TO ASSIGN THE FOREGOING WARRANT, EXECUTE THIS FORM
AND SUPPLY REQUIRED INFORMATION.
DO NOT USE THIS FORM TO EXERCISE THE WARRANT)
 
FOR VALUE RECEIVED, the undersigned hereby transfers all of the undersigned’s
rights, titles and interests in, to and under the Warrant For The Purchase Of
Shares Of Common Stock, issued by Wound Management Technologies, Inc., a Texas
corporation, to Wellenterprises USA, LLC, a Florida limited liability company
(the “Warrant”), which original Warrant is enclosed herewith, to
____________________________________ whose address is
_________________________________________________.
 
Dated:  ______________, _______
 

If undersigned is an individual:  If undersigned is an entity:   (Print Name of
Entity)                                         By:                   By:      
            Name:                  Name:                  Address:             
  Title:                                                                       
Address:                                                       

 
NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.
 
B-1

--------------------------------------------------------------------------------

 